Fll.,ED
                                                                                                            July 1, 2016

                                                                                                         1N COURT OF
                                                                                                     WORKIRS ' CO!\IPENSATION
                                                                                                            CLAIMS

                                                                                                             Time 1:28PM


               TENNESSEE BUREAU OF WORKERS' COMPENSATION
              IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT NASHVILLE

DWIGHT MITCHELL,                                       ) Docket Nos.: 2015-06-0954
                                                       )              2015-06-0955
                  Employee,                            )
v.                                                     )   State File Nos.: 88416-2015
                                                       )                    88417-2015
RANDST AD NORTH AMERICA,                               )
         Employer.                                     )   Judge Kenneth M. Switzer


        EXPEDITED HEARING ORDER DENYING REQUESTED BENEFITS


       This case came before the undersigned workers' compensation judge on June 27,
2016, on the Request for Expedited Hearing filed by the employee, Dwight Mitchell,
pursuant to Tennessee Code Annotated section 50-6-239 (2015). The present focus of
this case is whether Mr. Mitchell is entitled to medical and temporary benefits for alleged
work-related injuries on September 23, 2014, and March 12, 2015. The central legal
issue is whether a subsequent settlement agreement, relative to an injury sustained on
April 9, 2014, and approved in the Circuit Court for Davidson County, Tennessee,
extinguishes any additional liability on the part of the Employer, Randstad North
America, for the September 2014 and March 2015 injuries. For the reasons set forth
below, the Court finds Mr. Mitchell is not entitled to additional medical benefits, because
he expressly waived future claims of aggravation in the circuit court settlement
agreement. 1

                                               History of Claim

     Mr. Mitchell is a fifty-three-year-old resident of Davidson County, Tennessee,
who worked at Rands tad, a staffing agency.

       Mr. Mitchell testified that on April 9, 2014, he sustained a work-related injury to
his head, neck and back while under Randstad's employ. He sustained an aggravation of
1
 A complete listing of the technical record and exhibits admitted at the Expedited Hearing is attached to this Order
as an appendix.

                                                           1
this injury on September 23, 2014, while lifting item(s) out of a closet while placed on
light-duty restrictions. He aggravated the injury again on March 12, 2015, while
participating in physical therapy.

       Dr. R. Christopher Glattes provided authorized treatment from January 21 to
March 26, 2015, relative to Mr. Mitchell's April 9, 2014 injury. (See generally Ex. 4.)
Dr. Glattes placed Mr. Mitchell at Maximum Medical Improvement at the close of his
treatment on March 26, 2015, assigning a two-percent impairment rating and releasing
him to regular duty. (Ex. 8.) Afterward, on April 23, 2015, Dr. Glattes completed a
"Medical Questionnaire" drafted by Randstad's counsel. (Ex. 6.) In it, Dr. Glattes
agreed Mr. Mitchell's "degenerative lumbar disease was not caused" by his fall at work
on April9, 2014, but the cause of Mr. Mitchell's current complains was "strain caused by
injury."

        Dr. Glattes testified via deposition that Mr. Mitchell called his office on March 19,
2015, and a staff member noted Mr. Mitchell reported "something was tore in PT." (Ex.
4 at 13.) However, Dr. Glattes' testimony related Mr. Mitchell's pain to a "degenerative
condition." !d. at 14. He further testified Mr. Mitchell's neuropathy is unrelated to work.
!d. at 15. Dr. Glattes explained his responses to the "Medical Questionnaire" in his
testimony, reiterating "Mr. Mitchell's complaints and symptoms are typical for
degenerative conditions." !d. at 17. Dr. Glattes was unaware that Mr. Mitchell alleged
injuries beyond the April9, 2014 injury. !d. at 21, 23.

      In November 2015, the parties entered into a settlement agreement in the Circuit
Court for Davidson County. The "Joint Petition" states on April 9, 2014, Mr. Mitchell
"was involved in an accident, arising out of and in the course of his employment with
Randstad." (Ex. 2 at 2.) He sustained "additional aggravations of his injuries on
September 23, 2014, and March 12, 2015." !d.

        The accompanying "Final Decree," under which Randstad paid Mr. Mitchell a
lump-sum payment of $25,000, reads: "Said sum is a full, final and complete settlement
and discharge of Randstad North America and its insurer from any further liability to
Dwight Mitchell for any claimed medical condition or disability under the Workers'
Compensation Law, by reason of said alleged accident or aggravations." (Ex. 3 at 2.)
The decree additionally absolved Randstad of liability for "any and all reasonable and
necessary past, present, or future medical expenses which have been or may be incurred
by Dwight Mitchell as a result of his claimed injuries." !d. Also, the Court found Mr.
Mitchell made a knowing and voluntary waiver of any further entitlement to future
medical expense provisions of the Workers' Compensation Law. !d. Mr. Mitchell
testified he read, reviewed and signed the settlement documents. There was nothing in
the documents he did not understand "at that time."

       Mr. Mitchell filed two Petitions for Benefit Determination seeking benefits

                                             2
relative to the September 23, 2014, and March 12, 2015 injuries. The parties did not
resolve the disputed issues through mediation, and the Mediating Specialist filed Dispute
Certification Notices. Randstad moved to dismiss the PBDs asserting a lack of subject
matter jurisdiction, which this Court denied. 2 (T.R. 9.) Mr. Mitchell fded Requests for
Expedited Hearing, and this Court heard the consolidated matter on June 27, 2016.

      At the Expedited Hearing, Mr. Mitchell asserted Dr. Glattes' treatment and
diagnoses were mistaken. Mr. Mitchell introduced bone scan and x-ray reports for
procedures performed after Dr. Glattes' treatment to substantiate his argument. (Exs. 9
and 10.) Randstad countered the aggravations alleged on September 23, 2014, and March
12, 2015, were encompassed by the November 2015 settlement agreement, so that Mr.
Mitchell received all the workers' compensation benefits to which he is entitled along
with the lump-sum payment.         In addition, Mr. Mitchell's condition is largely
degenerative and not work-related.

                             Findings of Fact and Conclusions of Law

      When considering whether to grant or deny the relief Mr. Mitchell seeks, the
Court applies the following legal principles. Mr. Mitchell, as the employee, bears the
burden of proof on all prima facie elements of his workers' compensation claim. Tenn.
Code Ann. § 50-6-239(c)(6) (2015); see also Buchanan v. Car/ex Glass Co., No. 2015-
01-0012, 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at *5 (Tenn. Workers' Comp. App.
Bd. Sept 29, 2015). Mr. Mitchell need not prove every element of his claim by a
preponderance of the evidence in order to obtain relief at an expedited hearing. McCord
v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015). Rather, at an
expedited hearing, Mr. Mitchell has the burden to come forward with sufficient evidence
from which the trial court can determine he is likely to prevail at a hearing on the merits.
!d.

       This Court limits its analysis to the injuries alleged to have occurred after July 1,
2014. See generally Tenn. Code Ann.§ 50-6-101 (2015) and Tenn. Code Ann. 50-6-239
(2015). This court has no jurisdiction to make determinations regarding the work-
relatedness of the April 2014 injury or the propriety of the resulting November 2015
settlement agreement. Mr. Mitchell argued Dr. Glattes was mistaken in his findings. Mr.
Mitchell's arguments regarding mistake as for the April 2014 injury are better directed to
the Circuit Court of Davidson County. As for the post-July 1, 2014 aggravations, the
bone scan and x-ray reports Mr. Mitchell relied upon merely document the existence of
conditions. They do not offer any explanation regarding their cause nor do they relate

2
  Although Randstad did not appeal the ruling regarding this Court's subject matter jurisdiction, it renewed its
objection to it in its Expedited Hearing Position Statement. (T.R. 11.) However, Randstad failed to raise the
objection at the Expedited Hearing. This Court considers it waived. Likewise, issues checked on the Dispute
Certification Notice that were not addressed at the hearing are waived.

                                                       3
them to work. In contrast, Dr. Glattes' opinions are unequivocal that his conditions are
degenerative.

       With regard to the aggravations at issue before this Court, the Tennessee Supreme
Court explained settlement agreements in the workers' compensation context as follows:

       A settlement agreement is merely a contract between the parties to the
       litigation. . . . As such, the formation, construction, and enforceability of a
       settlement agreement is governed by local contract law. Under general
       principles of contract law, a contract must result from a meeting of the
       minds of the parties in mutual assent to the terms.

Sweeten v. Trade Envelopes, 938 S.W.2d 383, 385 (Tenn. 1996) (internal citations
omitted). The justices further stated regarding the enforceability of contracts generally:

       This Court has often held that public policy is best served by freedom of
       contract[.] Tennessee, both in its statutory and case law, recognizes a
       strong public policy of individual autonomy, i.e. freedom of contract, as
       courts allow parties to strike their own bargains, absent a supervening legal
       reason to restrict that economic liberty. The course of development of
       contract law in Tennessee plainly reflects the public policy allowing
       competent parties to strike their own bargains.

Baugh v. Novak, 340 S.W.3d 372, 383 (Tenn. 2011) (internal citations omitted).

       This Court adheres to the state's strong public policy favoring freedom of contract.
The Court finds Mr. Mitchell a credible witness and, accordingly, he sustained
aggravations of the April 2014 injury on September 23, 2014, and March 12, 2015. By
the plain language of the agreement, which he testified he read, ·reviewed, signed and
understood "at that time," Mr. Mitchell expressly acknowledged aggravations of a prior
work-related injury on September 23, 2014, and March 12, 2015. He accepted a lump-
sum payment as a "full, final and complete settlement and discharge of Randstad North
America and its insurer from any further liability to Dwight Mitchell for any claimed
medical condition or disability under the Workers' Compensation Law, by reason of said
alleged accident or aggravations." (Ex. 3 at 2.) (Emphasis added.)

       Therefore, as a matter of law, Mr. Mitchell has not come forward with sufficient
evidence from which this Court concludes he is likely to prevail at a hearing on the merits
regarding his entitlement to additional workers' compensation benefits. His requests are
denied at this time.




                                             4
IT IS, THEREFORE, ORDERED as follows:

   1. Mr. Mitchell's claim against Randstad and its workers' compensation carrier for
      the requested additional medical benefits and temporary disability benefits is
      denied at this time.

   2. This matter is set for an Initial (Scheduling) Hearing on September 6, 2016, at
      9:30 a.m. Central time.

       ENTERED this the 1st day of July, 2016.



                                   dge Kenneth Swi er
                                  ourt of Workers' Compensat on Claims

Initial (Schedul'ing) Hearing:

      An Initial (Scheduling) Hearing has been set with Judge Kenneth M. Switzer,
Court of Workers' Compensation Claims. You must call 615-532-9552 or toll-free
at 866-943-0025 to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be

                                          5
   made in person at any Bureau office or by United States mail, hand-delivery, or
   other delivery service. In the alternative, the appealing party may file an Affidavit
   of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
   fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   Indigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing ofthe appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         6
                                               APPENDIX

Exhibits:

    1. Affidavit of Dwight Mitchell
    2. Joint Petition
    3. Final Decree
    4. Deposition of Christopher Glattes, M.D.
    5. Work Comp Status Sheet, Dr. Glattes, March 26, 2015
    6. Medical Questionnaire, Dr. Glattes, April23, 2015
    7. Skyline Medical Center Emergency Physician Record, Oct. 31, 2011
    8. Final Medical Report, April 9, 2014
    9. Skyline Rehab Associates, bone scan report, May 18, 2015
    10. Skyline Rehab Associates, x-ray report, May 18, 2015
    11.Email from Mr. Mitchell, January 22,2015

Technical Record: 3
   1. Petition for Benefit Determination, DOl September 23, 2014, filed Nov. 13, 2015
   2. Petition for Benefit Determination, DOl March 12, 2015, filed Nov. 13, 2015
   3. Employer's Response to Employee's Petition for Benefit Determination,
       December 16, 2015
   4. Dispute Certification Notice, December 28, 2015 (September 23, 2014 injury;
       includes employer's list of additional issues)
   5. Dispute Certification Notice, December 28, 2015 (March 12, 2015 injury; includes
       employer's list of additional issues)
   6. Employee Response to Dispute Certification Notice, December 28, 2015
   7. Motion to Dismiss, January 19, 2016
   8. Answer to Motion to Dismiss, February 24, 2016
   9. Order Denying Motions to Dismiss, March 4, 20 16
   10.Request for Expedited Hearing, March 18, 2016
   11. Employer's Expedited Hearing Position Statement, April 5, 2016
   12. Answer to Employer's Expedited Hearing Position Statement, April22, 2016



3
   The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.




                                                      7
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the Expedited Hearing Order
Denying Requested Benefits was sent to the following recipients by the following
methods of service on this the 1st day of July, 2016.


Name                   Certified Via Via         Service sent to:
                       Mail      Fax Email
Dwight Mitchell,          X                 X    Dwightmitchell1222@yahoo.com;
Self-represented                                 323 Forest Park Rd. 4-5, Madison
Employee                                         TN 37115
Charlie Pierce, Troy                             ceQierce@mijs.com;
Hart, Employer's                                 wth@mijs.com
Counsel




                                                 , Clerk of Court
                                     Court of orkers' Compensation Claims
                                     WC.Cou rtCierk@tn.gov




                                        8